Citation Nr: 0318339	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  98-15 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected major depression.

2.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected herniated disc at L4-L5 with 
degenerative changes.

3.  Entitlement to an initial disability rating in excess of 
20 percent for status post residuals of left knee injury.

4.  Entitlement to effective date earlier than July 9, 1998 
for service connection for major depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1990 to July 
1994, and from February 1995 to February 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 1998 
and January 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The August 1998 
rating decision granted service connection for herniated disc 
at L4-L5 with degenerative changes, and assigned an initial 
disability rating of 40 percent; and granted service 
connection for status post residuals of left knee injury, and 
assigned an initial disability rating of 20 percent.  In 
August 1998, the veteran entered notice of disagreement with 
the initial ratings assigned in this decision; the RO issued 
a statement of the case in September 1998; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in October 1998.  

The January 1999 rating decision granted service connection 
for major depression, assigned an initial disability rating 
of 30 percent, and assigned an effective date of July 9, 1998 
for the grant of service connection.  In February 1999, the 
veteran entered notice of disagreement with the effective 
date assigned (July 9, 1998) for service connection for major 
depression; the RO issued a statement of the case addressing 
the effective date issue in February 1999; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in April 1999.  In April 1999, the veteran entered 
notice of disagreement with the initial rating assigned for 
service-connected major depression; in May 1999, the RO 
issued a statement of the case addressing the rating issue; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in May 1999.  A September 2002 rating 
decision increased the evaluation for major depression from 
30 percent to 50 percent, effective July 9, 1998.

In a Statement in Support of Claim dated and received in 
October 1999, the veteran raised a claim for service 
connection for muscle spasm of the neck, as secondary to 
service-connected back disability (herniated disc at L4-L5 
with degenerative changes).  In a May 2000 rating decision, 
the RO denied this claim for secondary service connection for 
a cervical spine (neck) disability, and notified the veteran 
of this decision by letter dated May 18, 2000.  The record 
does not reflect that the veteran submitted a notice of 
disagreement with the May 2000 rating decision.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to service connection for muscle spasm of the 
neck, as secondary to service-connected back disability, is 
not currently before the Board on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in December 2002, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate the claims and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002) finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded 
less than one year for receipt of additional evidence.  
Absent a waiver of VCAA notice and duty to assist provisions, 
the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) 
require VA to afford the veteran one year for receipt of any 
additional evidence; if the case is returned to the Board, 
the Board will not be able to adjudicate the claim prior to 
the expiration of the one year time period.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and request 
that he furnish the names, addresses, and dates of 
treatment of all medical providers from whom he has 
received treatment for his major depression, low 
back disability, or left knee disability since July 
2000.  After securing the necessary authorizations 
for release of this information, the RO should seek 
to obtain copies of all treatment records referred 
to by the veteran.

2.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his claims on appeal, what 
evidence, if any, the veteran is to submit, and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the RO, must 
also comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (veteran is to be 
afforded one year from VCAA notice to submit 
additional evidence).    

3.  Thereafter, as applicable, the RO should 
readjudicate the issues of entitlement to an 
initial disability rating in excess of 50 percent 
for service-connected major depression, an initial 
disability rating in excess of 40 percent for 
service-connected herniated disc at L4-L5 with 
degenerative changes, an initial disability rating 
in excess of 20 percent for service-connected 
status post residuals of left knee injury, and 
entitlement to an effective date earlier than July 
9, 1998 for the grant of service connection for 
major depression.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case that addresses any additional 
evidence added to the record since the September 
2002 supplemental statement of the case and should 
be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


